Citation Nr: 1815165	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to June 6, 2008.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine on or after June 6, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the sciatic nerve prior to April 30, 2014.

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the sciatic nerve on or after April 30, 2014.

6.  Entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the femoral nerve prior to April 30, 2014.
7.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the femoral nerve on or after April 30, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had various periods of active service with the Texas Army National Guard between June 1983 and September 1992, to include active duty for training from November 1983 to February 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO), which granted the Veteran's claim for service connection for degenerative disc disease of the lumbar spine; a 10 percent disability rating was assigned, effective February 8, 2006.  The Veteran expressed disagreement with the assigned disability rating and initiated the current appeal.  Although the RO subsequently increased the assigned disability rating to 20 percent disabling effective June 6, 2008, the claimant has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge in San Antonio, Texas, in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In July 2010, the Board took jurisdiction of the TDIU claim pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claims for increased ratings for degenerative disc disease of the lumbar spine and TDIU for further development.  The Board remanded the appeals again in March 2014 and August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the appeal was last before the Board, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claim for degenerative disc disease of the lumbar spine can be addressed on the merits.  Id.

As the development that has been ordered will provide greater insight into the Veteran's disability picture, as it relates to his service-connected lumbar spine disability, for the appeal period, the Board will defer adjudication of the issues of entitlement to increased evaluations for radiculopathy of the left lower extremity and entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected degenerative disc disease of the lumbar spine, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2006.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine since 2006.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2006.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

Lastly, the VA examiner must address the neurological manifestations and associated functional of the Veteran's service-connected degenerative disc disease of the lumbar spine for the entire appeal period.

2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




